


110 HR 6756 IH: Carbon Reduction Technology

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6756
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Pomeroy (for
			 himself and Mr. Lewis of Kentucky)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for clean coal technology, and for other purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Carbon Reduction Technology
			 Bridge Act of 2008.
			(b)FindingsThe
			 Congress finds the following:
				(1)Significantly reducing greenhouse gas
			 emissions from U.S. coal plants must be part of a strategy to address climate
			 change.
				(2)Carbon capture and
			 sequestration is the key to continued enjoyment of the energy security and
			 economic benefits associated with the use of the Nation's abundant domestic
			 coal resources for power generation.
				(3)Multiple
			 technology demonstrations that increase the efficiency of power plants and
			 thereby reduce carbon dioxide emissions and that demonstrate carbon dioxide
			 capture and sequestration are needed in the near-term as a bridge to a reliable
			 and affordable power system that can achieve future greenhouse gas reduction
			 goals.
				2.Seven-year
			 amortization for certain systems installed on coal-fired electric generation
			 units after 2007
			(a)In
			 generalSubsection (d) of section 169 of the Internal Revenue
			 Code of 1986 (relating to amortization of pollution control facilities) is
			 amended by adding at the end the following new paragraph:
				
					(6)Special rule for
				systems installed on coal-fired electric generation units after 2007
						(A)In
				generalAny mechanical or electronic system—
							(i)which is installed on a coal-fired electric
				generation unit after December 31, 2007, and
							(ii)which reduces
				carbon dioxide emissions per net megawatt hour of electricity generation by 1
				or more of the means described in subparagraph (B) or any other means,
							shall
				be treated for purposes of this section as an identifiable treatment facility
				which abates or controls atmospheric pollution or contamination by removing,
				altering, disposing, storing, or preventing the creation or emission of
				pollutants, contaminants, wastes, or heat. Paragraph (1)(C) of this subsection,
				and subsection (e), shall not apply to any system which is so treated.(B)Means for
				reducing emissionsThe means described in this subparagraph
				are—
							(i)optimizing
				combustion,
							(ii)optimizing
				sootblowing and heat transfer,
							(iii)upgrading steam
				temperature control capabilities,
							(iv)reducing exit gas
				temperatures (air heater modifications),
							(v)predrying low rank
				coals using power plant waste heat,
							(vi)modifying steam
				turbines or change the steam path/blading,
							(vii)replacing single
				speed motors with variable speed drives for fans and pumps, and
							(viii)improving
				operational controls, including neural networks.
							(C)Special rule for
				minimum taxSection 56(a)(5) shall not apply to property to which
				this paragraph applies.
						
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
			3.Credit for
			 closed–loop biomass co-fired with coal
			(a)In
			 generalSubparagraph (A) of section 45(d)(2) of the Internal
			 Revenue Code of 1986 (relating to closed-loop biomass facility) is amended by
			 striking the period at the end of clause (ii) and inserting , or
			 and by adding after clause (ii) the following new clause:
				
					(iii)owned by the
				taxpayer which before January 1, 2014, is originally placed in service
				as—
						(I)a facility to use
				closed-loop biomass to co-fire (or, in the case of an integrated gasification
				combined cycle facility, co-process) with coal, or
						(II)a coal-fired facility which is modified to
				use closed-loop biomass to co-fire (or, in the case of an integrated
				gasification combined cycle facility, co-process) with
				coal.
						
			(b)Conforming
			 amendmentSubparagraph (B) of section 45(d)(2) of such Code is
			 amended by striking subparagraph (A)(ii)  and inserting
			 clause (ii) or (iii) of subparagraph (A).
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			4.Credit for
			 investment in qualified new clean coal electric generation units
			(a)In
			 generalSubpart E of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 rules for computing investment credit) is amended by inserting after section
			 48B the following new section:
				
					48C.Qualifying new
				clean coal electric generation unit credit
						(a)General
				ruleFor purposes of section
				46, the qualifying new clean coal electric generation credit for any taxable
				year is an amount equal to the applicable percentage of the qualified
				investment for such taxable year.
						(b)Applicable
				percentageFor purposes of
				subsection (a)—
							(1)In
				generalExcept as provided in paragraph (2), the applicable
				percentage is the percentage determined under the following table using the
				design net heat rate of the qualified clean coal electric generation
				unit.
								
									
										
											Design Net Heat Rate in Btus/kilowatt
						hourPercentage
											
										
										
											More than 8322 but not more than 8530 (40%)10
											
											More than 8120 but not more than 8322 (41%)10
											
											More than 7940 but not more than 8120 (42%)20
											
											More than 7760 but not more than 7940 (43%)26
											
											More than 7580 but not more than 7760 (44%)28
											
											Not more than 7580 (45%)30
											
										
									
								
							(2)Election to use
				alternative method for determining percentageIn the case of a qualified clean coal
				electric generation unit which is designed to emit carbon dioxide at an average
				annual rate of not more than 800 pounds per net megawatt hour of electricity
				generation, in lieu of applying paragraph (1), the taxpayer may elect an
				applicable percentage of 30 percent.
							(c)Qualified
				investment
							(1)In
				generalFor purposes of
				subsection (a), the qualified investment for any taxable year is the basis of
				property placed in service by the taxpayer during such taxable year as part of,
				or in connection with, a qualified clean coal electric generation unit—
								(A)(i)the construction, reconstruction, or
				erection of which is completed by the taxpayer, or
									(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
									(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
								(2)Special rule for
				certain subsidized propertyRules similar to section 48(a)(4) shall
				apply for purposes of this section.
							(3)Certain
				qualified progress expenditures rules made applicableRules similar to the rules of subsections
				(c)(4) and (d) of section 46 (as in effect on the day before the enactment of
				the Revenue Reconciliation Act of 1990) shall apply for purposes of this
				section.
							(d)Aggregate
				credits
							(1)In
				generalNo credit shall be allowed under this section with
				respect to any qualified clean coal electric generation unit unless such unit
				is certified by the Secretary under subsection (f).
							(2)Limitation on
				units certifiedThe Secretary may certify under subsection (f) in
				the aggregate no more than 6,000 megawatts of electric generation units.
							(e)DefinitionsFor
				purposes of this section—
							(1)Qualified clean
				coal electric generation unitThe term qualified clean coal
				electric generation unit means a coal-based electric generation unit
				if—
								(A)the unit achieves
				a design net heat rate of not more than 8530 Btu/Kw-hr,
								(B)the unit is
				designed to meet the performance requirements specified in the table contained
				in section 48A(f)(1)(B),
								(C)the unit includes—
									(i)carbon dioxide
				capture, transport, and storage property (as defined in section 48D(c)) for
				carbon dioxide produced by such unit, and
									(ii)1
				or more sites for the storage of such carbon dioxide,
									(D)the unit is designed to capture, and store,
				at least—
									(i)500,000 metric tons
				per year of carbon dioxide if such unit is among the first 1,000 megawatts of
				electric generation units certified by the Secretary under subsection (f),
				and
									(ii)1,000,000 metric tons per year of carbon
				dioxide if such unit is among the next 3,000 megawatts of electric generation
				units certified by the Secretary under subsection (f), and
									(iii)2,000,000 metric
				tons per year of carbon dioxide for any other unit,
									(E)the fuel input for the unit, when
				completed, is at least 75 percent coal, and
								(F)the unit is
				located in the United States.
								(2)Design net heat
				rateDesign net heat rate
				shall be determined as provided in section 48A(f)(2) and before any energy loss
				resulting from the operation of the carbon dioxide capture process.
							(3)CoalThe term coal means bituminous
				coal, subbituminous coal, and lignite.
							(4)Electric
				generation unitThe term
				electric generation unit means any unit at least 50 percent of the
				total annual net output of which is electrical power, including an otherwise
				eligible unit which is used in an industrial application.
							(f)Certification
							(1)Certification
				processThe Secretary, in
				consultation with the Secretary of Energy and the Administrator of the
				Environmental Protection Agency, shall establish a certification process to
				determine if a coal-based electric generation unit meets all criteria and other
				requirements to be recognized as a qualified clean coal electric generation
				unit. The certification process shall also be designed to determine the
				efficiency (and, in the case of an election under subsection (b)(2), the carbon
				dioxide emission rate) of such unit to establish the amount of the credit under
				subsection (a).
							(2)Priority for
				units exceeding capture and storage requirementsIn determining
				which qualified clean coal generation units to certify under subsection (f),
				the Secretary shall give high priority to those units which exceed the carbon
				dioxide and storage requirements provided in subsection (e)(1)(D).
							(3)Feedstock
				requirementsAfter the date
				of publication by the Secretary of the final certification process referred to
				in subsection (d), the Secretary shall allocate the limitation in subsection
				(d)(2) in equal amounts among—
								(A)units using
				bituminous coal as a primary feedstock,
								(B)units using
				subbituminous coal as a primary feedstock, and
								(C)units using lignite
				as a primary feedstock.
								(4)RedistributionThe Secretary may reallocate credits if the
				Secretary determines that there is an insufficient quantity of qualifying
				applications for certification, pending at the time of review, to comply with
				the feedstock requirements of paragraph (3). The Secretary may conduct an
				additional program for applications for certification and reallocate available
				credits without regard to the feedstock requirement which was not satisfied as
				a result of insufficient applications for certification.
							(5)Requirements for
				applications for certificationAn application for certification
				shall contain such information as the Secretary may require in order to make a
				determination to accept or reject the application and establish applicable
				credit entitlement. Any information contained in the application shall be
				protected as provided in section 552(b)(4) of title 5, United States
				Code.
							(g)Denial of double
				benefitNo credit shall be allowed under this section for any
				property for which credit is allowed under sections 48A, 48B, or
				48D.
						.
			(b)Conforming
			 amendments
				(1)Section 46 of such Code (relating to amount
			 of credit) is amended by striking and at the end of paragraph
			 (3), by striking the period at the end of paragraph (4) and inserting ,
			 and, and by adding at the end the following new paragraph:
					
						(5)the qualifying new clean coal electric
				generation
				credit.
						.
				(2)Subparagraph (C) of section 49(a)(1) of
			 such Code is amended by striking and at the end of clause (iii),
			 by striking the period at the end of clause (iv) and inserting ,
			 and, and by adding after clause (iv) the following new clause:
					
						(v)the basis of any property which is part of
				a qualifying clean coal electric generation unit under section
				48C.
						.
				(3)The table of sections for subpart E of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 48B the following new item:
					
						Sec. 48C. Qualifying new clean coal
				electric generation unit credit..
					
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this Act
			 under rules similar to the rules of section 48(m) of the Internal Revenue Code
			 of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
			5.Tax credit for
			 installation of carbon dioxide capture, transport, and storage
			 equipment
			(a)In
			 generalSubpart E of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 rules for computing investment credit) is amended by inserting after section
			 48C the following new section:
				
					48D.Qualifying
				carbon dioxide capture, transport, and storage equipment credit
						(a)General
				ruleFor purposes of section
				46, the qualifying carbon dioxide equipment credit for any taxable year is an
				amount equal to 30 percent of the qualified investment for such taxable
				year.
						(b)Qualified
				investment
							(1)In
				generalFor purposes of
				subsection (a), the qualified investment for any taxable year is the basis
				eligible property which is placed in service by the taxpayer during such
				taxable year.
							(2)Special rule for
				certain subsidized propertyRules similar to section 48(a)(4) shall
				apply for purposes of this section.
							(3)Certain qualified
				progress expenditures rules made applicableRules similar to the rules of subsections
				(c)(4) and (d) of section 46 (as in effect on the day before the enactment of
				the Revenue Reconciliation Act of 1990) shall apply for purposes of this
				section.
							(c)DefinitionsFor
				purposes of this section—
							(1)Eligible
				propertyThe term
				eligible property means carbon dioxide capture, transport, and
				storage property—
								(A)which is part of
				(or used in connection with) a qualified coal-fired electric generation unit of
				the taxpayer,
								(B)(i)the construction, reconstruction, or
				erection of which is completed by the taxpayer, or
									(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
									(C)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
								(2)Carbon dioxide
				capture, transport, and storage propertyThe term carbon dioxide capture,
				transport, and storage property means equipment to capture, transport,
				or store carbon dioxide produced at such unit, including—
								(A)equipment to
				separate and pressurize carbon dioxide for transport (including equipment to
				operate such equipment), and
								(B)equipment to transport, inject, and monitor
				such carbon dioxide.
								(3)Qualified
				coal-fired electric generation unitThe term qualified
				coal-fired electric generation unit means any coal-fired electric
				generation unit—
								(A)which, after installation of eligible
				property, is designed—
									(i)to
				emit carbon dioxide at an average annual rate of less than 1100 pounds of
				carbon dioxide per net megawatt hour of electricity generation, or
									(ii)to capture and
				store in a secure geologic formation at least 500,000 metric tons of carbon
				dioxide per year,
									(B)the fuel input for which is at least 75
				percent coal, and
								(C)which is located
				in the United States.
								(4)CoalThe term coal means bituminous
				coal, subbituminous coal, and lignite.
							(d)Aggregate
				credits
							(1)In
				generalNo credit shall be
				allowed under this section for property which is part of (or used in connection
				with) a qualified coal-fired electric generation unit unless such unit is
				certified by the Secretary under subsection (e).
							(2)Limitation on
				units certifiedThe Secretary may certify under subsection (e) in
				the aggregate no more than 9,000 megawatts of electric generation units.
							(e)Certification
							(1)Certification
				processThe Secretary shall establish a certification process for
				purposes of this section.
							(2)Feedstock
				requirementsDuring the first
				24 months after the date of publication by the Secretary of the final
				certification process referred to in paragraph (1), the Secretary shall
				allocate the limitation in subsection (d)(2) in equal amounts among—
								(A)units using
				bituminous coal as a primary feedstock,
								(B)units using
				subbituminous coal as a primary feedstock, and
								(C)units using
				lignite as a primary feedstock.
								(3)RedistributionThe
				Secretary may reallocate credits if the Secretary determines that there is an
				insufficient quantity of qualifying applications for certification, pending at
				the time of review, to comply with the feedstock requirements of paragraph (2).
				The Secretary may conduct an additional program for applications for
				certification and reallocate available credits without regard to the feedstock
				requirement which was not satisfied as a result of insufficient applications
				for certification.
							(4)Requirements for
				applications for certificationAn application for certification
				shall contain such information as the Secretary may require in order to
				establish credit entitlement. Any information contained in an application shall
				be protected as provided in section 552(b)(4) of title 5, United States
				Code.
							.
			(b)Conforming
			 amendments
				(1)Section 46 of such Code (relating to amount
			 of credit), as amended by this Act, is amended by striking and
			 at the end of paragraph (4), by striking the period at the end of paragraph (5)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
					
						(6)the qualifying carbon dioxide equipment
				credit.
						.
				(2)Subparagraph (C) of section 49(a)(1) of
			 such Code, as amended by this Act, is amended by striking and at
			 the end of clause (iv), by striking the period at the end of clause (v) and
			 inserting , and, and by adding after clause (v) the following
			 new clause:
					
						(vi)the basis of any eligible property (as
				defined in section
				48D(c)(1)).
						.
				(3)The table of
			 sections for such subpart E is amended by inserting after the item relating to
			 section 48C the following new item:
					
						Sec. 48D. Qualifying carbon dioxide
				capture, transport, and storage equipment credit..
					
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this Act
			 under rules similar to the rules of section 48(m) of the Internal Revenue Code
			 of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
			6.Tax
			 credit for carbon dioxide sequestration
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45Q.Credit for
				carbon dioxide sequestration
						(a)General
				ruleFor purposes of section 38, the carbon dioxide sequestration
				credit for any taxable year is an amount equal to the sum of—
							(1)$30 per metric ton
				of qualified carbon dioxide which is stored by the taxpayer in secure
				geological storage,
							(2)$20 per metric ton of qualified carbon
				dioxide which is compressed, and transferred, by the taxpayer to the United
				States at a facility under such rules and conditions as the Federal Government
				shall prescribe not later than 18 months prior to any transfer, and
							(3)$15 per metric ton
				of qualified carbon dioxide which is used by the taxpayer as a tertiary
				injectant in a qualified enhanced oil or natural gas recovery project.
							(b)Qualified carbon
				dioxideFor purposes of this
				section, the term qualified carbon dioxide means carbon
				dioxide—
							(1)which is captured from a qualified electric
				generation unit during the 10-year period beginning on the date that carbon
				dioxide capture equipment was originally placed in service at such unit,
							(2)which would
				otherwise be released into the atmosphere, and
							(3)which is measured
				at the source of capture and verified at the point of disposal or
				injection.
							(c)Qualified
				electric generation unitFor
				purposes of this section, the term qualified electric generation
				unit means any electric generation unit (as defined in section
				48A(c)(6))—
							(1)which is owned by
				the taxpayer,
							(2)at which the fuel input is at least 75
				percent coal,
							(3)at which carbon dioxide capture equipment
				is placed in service,
							(4)which—
								(A)captures not less
				than 500,000 metric tons of carbon dioxide during the taxable year, or
								(B)is designed to emit carbon dioxide at an
				average annual rate of less than 1100 pounds of carbon dioxide per net megawatt
				hour of electricity generated during the taxable year, and
								(5)which is located
				in—
								(A)the United States
				(within the meaning of section 638(1)), or
								(B)a possession of
				the United States (within the meaning of section 638(2)).
								(d)Aggregate
				credits
							(1)In
				generalNo credit shall be
				allowed under this section for carbon dioxide captured from a qualified
				facility unless such facility is certified by the Secretary for purposes of
				this section. The owner of a qualified facility may request to be certified for
				purposes of this section by submitted a request to the Secretary containing
				such information as the Secretary may require.
							(2)Limitation on
				units certifiedThe Secretary may certify in the aggregate no
				more than 9,000 megawatts of electric generation units.
							(e)Certification
							(1)Certification
				processThe Secretary shall establish a certification process for
				purposes of this section.
							(2)Feedstock
				requirementsDuring the first
				24 months after the date of publication by the Secretary of the final
				certification process referred to in paragraph (1), the Secretary shall
				allocate the limitation in subsection (d)(2) in equal amounts among—
								(A)units using
				bituminous coal as a primary feedstock,
								(B)units using
				subbituminous coal as a primary feedstock, and
								(C)units using lignite
				as a primary feedstock.
								(3)RedistributionThe Secretary may reallocate credits if the
				Secretary determines that there is an insufficient quantity of qualifying
				applications for certification, pending at the time of review, to comply with
				the feedstock requirements of paragraph (2). The Secretary may conduct an
				additional program for applications for certification and reallocate available
				credits without regard to the feedstock requirement which was not satisfied as
				a result of insufficient applications for certification.
							(4)Requirements for
				applications for certificationAn application for certification
				shall contain such information as the Secretary may require in order to make a
				determination to accept or reject the application and establish applicable
				credit entitlement. Any information contained in the application shall be
				protected as provided in section 552(b)(4) of title 5, United States
				Code.
							(f)Special rules
				and other definitionsFor purposes of this section—
							(1)Secure geological
				storageThe Secretary, in consultation with the Administrator of
				the Environmental Protection Agency, shall establish regulations for
				determining adequate security measures for the geological storage of carbon
				dioxide under subsection (a)(1)(B). Such regulation shall include storage
				within deep saline formations and umninable coal seams under such conditions as
				the Secretary may determine under such regulations.
							(2)Rules relating
				to use as tertiary injectant
								(A)Tertiary
				injectantThe term tertiary injectant has the same
				meaning as when used within section 193(b)(1).
								(B)Qualified
				enhanced oil or natural gas recovery projectThe term
				qualified enhanced oil or natural gas recovery project has the
				meaning given the term qualified enhanced oil recovery project by
				section 43(c)(2), determined by substituting crude oil or natural
				gas for crude oil in subparagraph (A)(i) thereof.
								(C)Recycled carbon
				dioxideNo credit shall be allowed under this section for carbon
				dioxide that is recaptured, recycled, and reinjected as part of the enhanced
				oil and natural gas recovery process.
								(3)Credit
				attributable to taxpayerAny credit under this section shall be
				attributable to the person that captures and physically or contractually
				ensures the disposal of or the use as a tertiary injectant of the qualified
				carbon dioxide, except to the extent provided in regulations prescribed by the
				Secretary.
							(4)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any qualified carbon
				dioxide which ceases to be captured, disposed of, or used as a tertiary
				injectant in a manner consistent with the requirements of this section.
							(5)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2008, there shall be substituted for each dollar amount
				contained in subsection (a) an amount equal to the product of—
								(A)such dollar
				amount, multiplied by
								(B)the inflation
				adjustment factor for such calendar year determined under section 43(b)(3)(B)
				for such calendar year, determined by substituting 2008 for
				1990.
								(6)CoalThe term coal means bituminous
				coal, subbituminous coal, and
				lignite.
							.
			(b)Conforming
			 amendmentSection 38(b) of such Code is amended by striking
			 plus at the end of paragraph (32), by striking the period at the
			 end of paragraph (33) and inserting , plus, and by adding at the
			 end of following new paragraph:
				
					(34)the carbon dioxide sequestration credit
				determined under section
				45Q(a).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45Q. Credit for carbon dioxide
				sequestration.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply carbon
			 dioxide captured after the date of the enactment of this Act.
			7.Clean energy coal
			 bonds
			(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 qualified tax credit bonds) is amended by adding at the end the following new
			 section:
				
					54C.Clean energy
				coal bonds
						(a)Clean energy
				coal bondFor purposes of this subchapter—
							(1)In
				generalThe term clean energy coal bond means any
				bond issued as part of an issue if—
								(A)the bond is issued
				by a qualified issuer pursuant to an allocation by the Secretary to such issuer
				of a portion of the national clean energy coal bond limitation under subsection
				(b)(2);
								(B)100 percent of the
				available project proceeds from the sale of such issue are to be used for
				capital expenditures incurred by qualified borrowers for 1 or more qualified
				projects;
								(C)the qualified
				issuer designates such bond for purposes of this section and the bond is in
				registered form; and
								(D)in lieu of the
				requirements of section 54A(d)(2), the issue meets the requirements of
				subsection (c).
								(2)Qualified
				project; special use rules
								(A)In
				generalThe term qualified project means a qualified
				clean coal project (as defined in subsection (f)(1)) placed in service by a
				qualified borrower.
								(B)Refinancing
				rulesFor purposes of paragraph (1)(B), a qualified project may
				be refinanced with proceeds of a clean energy coal bond only if the
				indebtedness being refinanced (including any obligation directly or indirectly
				refinanced by such indebtedness) was originally incurred by a qualified
				borrower after the date of the enactment of this section.
								(C)ReimbursementFor
				purposes of paragraph (1)(B), a clean energy coal bond may be issued to
				reimburse a qualified borrower for amounts paid after the date of the enactment
				of this section with respect to a qualified project, but only if—
									(i)prior to the
				payment of the original expenditure, the qualified borrower declared its intent
				to reimburse such expenditure with the proceeds of a clean energy coal
				bond;
									(ii)not later than 60
				days after payment of the original expenditure, the qualified issuer adopts an
				official intent to reimburse the original expenditure with such proceeds;
				and
									(iii)reimbursement is
				not made later than 18 months after the date the original expenditure is paid
				or the date the project is placed in service or abandoned, but in no event more
				than 3 years after the original expenditure is paid.
									(D)Treatment of
				changes in useFor purposes of paragraph (1)(B), the proceeds of
				an issue shall not be treated as used for a qualified project to the extent
				that a qualified borrower takes any action within its control which causes such
				proceeds not to be used for a qualified project. The Secretary shall prescribe
				regulations specifying remedial actions that may be taken (including conditions
				to taking such remedial actions) to prevent an action described in the
				preceding sentence from causing a bond to fail to be a clean energy coal
				bond.
								(b)Limitation on
				amount of bonds designated
							(1)National
				limitationThere is a national clean energy coal bond limitation
				of $5,000,000,000.
							(2)Allocation by
				SecretaryThe Secretary shall allocate the amount described in
				paragraph (1) among qualified projects in such manner as the Secretary
				determines appropriate.
							(c)Special rules
				relating to expenditures
							(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the qualified issuer reasonably
				expects—
								(A)100 percent or
				more of the available project proceeds from the sale of the issue are to be
				spent for 1 or more qualified projects within the 5-year period beginning on
				the date of issuance of the clean energy bond;
								(B)a binding
				commitment with a third party to spend at least 10 percent of such available
				project proceeds from the sale of the issue will be incurred within the 6-month
				period beginning on the date of issuance of the clean energy bond or, in the
				case of a clean energy bond the available project proceeds of which are to be
				loaned to 2 or more qualified borrowers, such binding commitment will be
				incurred within the 6-month period beginning on the date of the loan of such
				proceeds to a qualified borrower; and
								(C)such projects will
				be completed with due diligence and the available project proceeds from the
				sale of the issue will be spent with due diligence.
								(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the qualified issuer establishes that the failure to satisfy the 5-year
				requirement is due to reasonable cause and the related projects will continue
				to proceed with due diligence.
							(3)Failure to spend
				required amount of bond proceeds within 5 yearsTo the extent
				that less than 100 percent of the available project proceeds of such issue are
				expended by the close of the 5-year period beginning on the date of issuance
				(or if an extension has been obtained under paragraph (2), by the close of the
				extended period), the qualified issuer shall redeem all of the nonqualified
				bonds within 90 days after the end of such period. For purposes of this
				paragraph, the amount of the nonqualified bonds required to be redeemed shall
				be determined in the same manner as under section 142.
							(d)Cooperative
				electric company; qualified energy tax credit bond lender; governmental body;
				qualified borrowerFor purposes of this section—
							(1)Cooperative
				electric companyThe term cooperative electric
				company means a mutual or cooperative electric company described in
				section 501(c)(12) or section 1381(a)(2)(C), or a not-for-profit electric
				utility which has received a loan or loan guarantee under the Rural
				Electrification Act.
							(2)Clean energy
				bond lenderThe term clean energy bond lender means
				a lender which is a cooperative which is owned by, or has outstanding loans to,
				100 or more cooperative electric companies and is in existence on February 1,
				2002, and shall include any affiliated entity which is controlled by such
				lender.
							(3)Public power
				entityThe term public power entity means a State
				utility with a service obligation, as such terms are defined in section 217 of
				the Federal Power Act (as in effect on the date of enactment of this
				paragraph).
							(4)Qualified
				issuerThe term qualified issuer means—
								(A)a clean energy
				bond lender;
								(B)a cooperative
				electric company; or
								(C)a public power
				entity.
								(5)Qualified
				borrowerThe term qualified borrower means—
								(A)a mutual or
				cooperative electric company described in section 501(c)(12) or 1381(a)(2)(C);
				or
								(B)a public power
				entity.
								(e)Special rules
				relating to pool bondsNo portion of a pooled financing bond may
				be allocable to any loan unless the borrower has entered into a written loan
				commitment for such portion prior to the issue date of such issue.
						(f)Other
				definitions and special rulesFor purposes of this
				section—
							(1)Qualified clean
				coal projectFor purposes of this section, the term
				qualified clean coal project means—
								(A)an atmospheric
				pollution control facility (within the meaning of section 169(d)(6));
								(B)a closed-loop
				biomass facility (within the meaning of section 45(d)(2));
								(C)a qualified new
				clean coal electric generation unit (within the meaning of section
				48C(d)(1));
								(D)qualifying carbon
				dioxide equipment described in section 48D(c)(1); or
								(E)a qualified
				facility (within the meaning of section 45Q(c)).
								(2)Pooled financing
				bondThe term pooled financing bond shall have the
				meaning given such term by section 149(f)(4)(A).
							(g)TerminationThis
				section shall not apply with respect to any bond issued after December 31,
				2018.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 54A(d) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(1)Qualified tax
				credit bondThe term qualified tax credit bond
				means—
							(A)a qualified
				forestry conservation bond, or
							(B)a clean energy
				coal bond,
							which is
				part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and
				(6)..
				(2)Subparagraph (C)
			 of section 54A(d)(2) of such Code is amended to read as follows:
					
						(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
							(i)in
				the case of a qualified forestry conservation bond, a purpose specified in
				section 54B(e), and
							(ii)in the case of a
				clean energy coal bond, a purpose specified in section
				54C(f)(1).
							.
				(c)Clerical
			 amendmentThe table of sections for subpart I of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 54C. Clean energy coal
				bonds.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2008.
			8.Certain income and
			 gains relating to industrial source carbon dioxide treated as qualifying income
			 for publicly traded partnerships
			(a)In
			 generalSubparagraph (E) of section 7704(d)(1) of the Internal
			 Revenue Code of 1986 (defining qualifying income) is amended—
				(1)by
			 striking or the marketing and inserting the
			 marketing, and
				(2)by inserting
			 or industrial source carbon dioxide after
			 timber).
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, in taxable years ending after such
			 date.
			
